Exhibit 10.1

EXECUTION COPY

 

 

REGISTRATION RIGHTS AGREEMENT

Dated as of March 12, 2012

by and among

Wynn Las Vegas, LLC,

Wynn Las Vegas Capital Corp.,

the Guarantor Signatories Hereto

and

Deutsche Bank Securities Inc.

Merrill Lynch, Pierce, Fenner & Smith Incorporated

J.P. Morgan Securities LLC

 

 

 



--------------------------------------------------------------------------------

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of March 12, 2012, by and among Wynn Las Vegas, LLC, a Nevada limited
liability company, Wynn Las Vegas Capital Corp., a Nevada corporation (each an
“Issuer” and collectively, the “Issuers”), the guarantors listed on the
signature pages hereto (the “Guarantors”) and Deutsche Bank Securities Inc.,
Merrill Lynch, Pierce, Fenner & Smith Incorporated and J.P. Morgan Securities
LLC, as representatives of the several initial purchasers named in Schedule II
attached to the Purchase Agreement (as defined below) (each such initial
purchaser, an “Initial Purchaser” and, collectively, the “Initial Purchasers”),
each of whom has agreed to purchase the Issuers’ 5.375% First Mortgage Notes due
2022 being issued on the date hereof (the “Initial Notes”) pursuant to the
Purchase Agreement, dated as of March 5, 2012 (the “Purchase Agreement”), by and
among the Issuers, the Guarantors and the Initial Purchasers.

In order to induce the Initial Purchasers to purchase the Initial Notes (as
defined below), the Issuers and the Guarantors have agreed to provide the
registration rights set forth in this Agreement. The execution and delivery of
this Agreement is a condition to the obligations of the Initial Purchasers set
forth in Section 5(j) of the Purchase Agreement. Capitalized terms used herein
and not otherwise defined shall have the meaning assigned to them in the
indenture, dated as of March 12, 2012 (as may be amended and supplemented from
time to time, the “Indenture”), among the Issuers, the Guarantors and U.S. Bank
National Association, as trustee (the “Trustee”).

The parties hereby agree as follows:

 

SECTION 1. DEFINITIONS

As used in this Agreement, the following capitalized terms shall have the
following meanings:

Act: The Securities Act of 1933, as amended, and the rules and regulations of
the Commission promulgated thereunder.

Affiliate: As defined in Rule 144 of the Act.

Broker-Dealer: Any broker or dealer registered under the Exchange Act.

Business Day: Each Monday, Tuesday, Wednesday, Thursday and Friday that is not a
day on which banking institutions in New York, New York are authorized or
obligated by law, regulation or executive order to close.

Certificated Securities: Definitive Notes, as defined in the Indenture.

Closing Date: The date hereof.

Commission: The Securities and Exchange Commission.

Consummate: An Exchange Offer shall be deemed “Consummated” for purposes of this
Agreement upon the occurrence of (a) the effectiveness under the Act of the
Exchange Offer Registration Statement relating to the Initial Exchange Notes to
be issued in the Exchange Offer,



--------------------------------------------------------------------------------

(b) the maintenance of such Exchange Offer Registration Statement continuously
effective and the keeping of the Exchange Offer open for a period not less than
the period required pursuant to Section 3(b) hereof and (c) the delivery by the
Issuers to the Registrar under the Indenture of Initial Exchange Notes in the
same aggregate principal amount as the aggregate principal amount of Initial
Notes validly tendered by Holders thereof pursuant to the Exchange Offer.

Consummation Deadline: As defined in Section 3(b) hereof.

Effectiveness Deadline: The Exchange Offer Effectiveness Deadline and the Shelf
Effectiveness Deadline.

Exchange Act: The Securities Exchange Act of 1934, as amended, and the rules and
regulations of the Commission promulgated thereunder.

Exchange Offer: The exchange and issuance by the Issuers of a principal amount
of Initial Exchange Notes (which shall be registered pursuant to the Exchange
Offer Registration Statement) equal to the outstanding principal amount of
Initial Notes that are validly tendered and not withdrawn by such Holders in
connection with such exchange and issuance as required by the terms of this
Agreement.

Exchange Offer Effectiveness Deadline: As defined in Section 3(a) hereof.

Exchange Offer Filing Deadline: As defined in Section 3(a) hereof.

Exchange Offer Registration Statement: The Registration Statement required to be
filed by the Issuers with the Commission pursuant to this Agreement relating to
the Exchange Offer, including the related Prospectus included therein, all
amendments and supplements thereto (including post-effective amendments) and all
exhibits and material incorporated by reference therein.

Filing Deadline: The Exchange Offer Filing Deadline and the Shelf Filing
Deadline.

Holder: As defined in Section 2 hereof.

Initial Exchange Notes: The Issuers’ 5.375% First Mortgage Notes due 2022 to be
issued pursuant to the Indenture either (i) in the Exchange Offer or (ii) as
contemplated by Section 6 hereof.

Inspectors: As defined in Section 6(c)(vii) hereof.

Notes: Collectively, the Initial Notes and the Initial Exchange Notes.

Person: Any individual, corporation, partnership, joint venture, association,
joint-stock company, trust, unincorporated organization, limited liability
company or government or any agency or political subdivision thereof or other
entity.

Prospectus: The prospectus included in a Registration Statement at the time such
Registration Statement is declared effective (including, without limitation, a
prospectus that

 

2



--------------------------------------------------------------------------------

discloses information previously omitted from a prospectus filed as part of an
effective Registration Statement in reliance upon Rule 430A under the Act), as
amended or supplemented by any prospectus supplement and by all other amendments
thereto, including post-effective amendments or free writing prospectuses (as
defined in Rule 405 under the Act), and all material incorporated by reference
into such Prospectus.

Recommencement Date: As defined in Section 6(d) hereof.

Records: As defined in Section 6(c)(vii) hereof.

Registration Default: As defined in Section 5 hereof.

Registration Statement: Any registration statement of the Issuers and the
Guarantors relating to (a) an offering of Initial Exchange Notes pursuant to the
Exchange Offer Registration Statement or (b) the registration for resale of
Transfer Restricted Securities pursuant to the Shelf Registration Statement, in
each case, (i) that is filed pursuant to the provisions of this Agreement and
(ii) including the Prospectus included therein, all amendments and supplements
thereto (including post-effective amendments) and all exhibits and material
incorporated by reference therein.

Regulation S: Regulation S promulgated under the Act.

Rule 144: Rule 144 promulgated under the Act.

Rule 415: Rule 415 promulgated under the Act.

Shelf Effectiveness Deadline: As defined in Section 4(a)(y) hereof.

Shelf Filing Deadline: As defined in Section 4(a)(x) hereof.

Shelf Holder: As defined in Section 4(a) hereof.

Shelf Registration Statement: As defined in Section 4(a)(x) hereof.

Suspension Notice: As defined in Section 6(d) hereof.

Suspension Period: The period of time (a) that the Issuers may delay filing and
distributing (i) a post-effective amendment to (x) the Shelf Registration
Statement or (y) after the date on which the Exchange Offer is Consummated, the
Exchange Offer Registration Statement that is required to maintain its
effectiveness to permit resales of Initial Exchange Notes by Broker-Dealers as
contemplated by Section 3(c) below or (ii) a supplement to any related
Prospectus so that, as thereafter delivered to Holders or purchasers of Transfer
Restricted Securities, the Prospectus will not contain an untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, if the Issuers determine reasonably and in
good faith that compliance with the disclosure obligations necessary to maintain
the effectiveness of such Registration Statement at such time would reasonably
be expected to have a material adverse effect on the Issuers or a pending
financing, acquisition,

 

3



--------------------------------------------------------------------------------

disposition, merger or other material corporate transaction involving the
Issuers or any of the Issuers’ subsidiaries or affiliates (it being understood
that, in the case of this clause (a), the Issuers shall be required to use their
commercially reasonable efforts to proceed in good faith to amend such
Registration Statement or supplement to such related Prospectus as soon as
practicable to describe such events or to otherwise cause such Registration
Statement to become effective and the related Prospectus to again be usable at
such time as so doing would not have such a material adverse effect), or
(b) when, at any time prior to the date which is one year from the effective
date of the Exchange Offer Registration Statement, (i) the Shelf Registration
Statement or (ii) after the date on which the Exchange Offer is Consummated, the
Exchange Offer Registration Statement that is required to remain effective to
permit resales of Initial Exchange Notes by Broker-Dealers as contemplated by
Section 3(c) below, in each case, ceases to be effective or any related
Prospectus is not usable solely because the Issuers filed a post-effective
amendment to any such Registration Statement to include annual audited financial
information with respect to the Issuers and such post-effective amendment is not
yet effective and needs to be declared effective to permit Holders to use the
related Prospectus (it being understood that in the case of this clause (b), the
Issuers shall be required to use their commercially reasonable efforts to cause
any such post-effective amendment to become effective as soon as practicable);
provided that such Suspension Periods shall not occur for more than 45
consecutive days, or more than 75 days in the aggregate; provided, further, that
upon the termination of such Suspension Period, the Issuers shall promptly
advise each Holder and purchaser and, if requested by any such Person, confirm
such advice in writing that such Suspension Period has been terminated.

TIA: The Trust Indenture Act of 1939 (15 U.S.C. Section 77aaa-77bbbb) as in
effect on the date of the Indenture.

Transfer Restricted Securities: Each Initial Note, until the earliest to occur
of (i) the date on which such Initial Note is exchanged by a Person other than a
Broker-Dealer for an Initial Exchange Note in the Exchange Offer, (ii) following
the exchange by a Broker-Dealer in the Exchange Offer of an Initial Note for an
Initial Exchange Note, the date on which such Initial Exchange Note is sold to a
purchaser who receives from such Broker-Dealer on or prior to the date of such
sale a copy of the Prospectus contained in the Exchange Offer Registration
Statement, (iii) the date on which such Initial Note has been effectively
registered under the Act and disposed of in accordance with the Shelf
Registration Statement, or (iv) the date on which such Initial Note is
distributed to the public pursuant to Rule 144, provided that on or prior to the
date of such distribution either (x) the Exchange Offer has been Consummated or
(y) a Shelf Registration Statement has been declared effective by the
Commission.

 

SECTION 2. HOLDERS

A Person is deemed to be a holder of Transfer Restricted Securities (each, a
“Holder”) whenever such Person owns Transfer Restricted Securities.

 

SECTION 3. REGISTERED EXCHANGE OFFER

(a) Unless the Exchange Offer shall not be permitted by applicable federal law
or Commission policy (after the procedures set forth in Section 6(a)(i) below
have been complied

 

4



--------------------------------------------------------------------------------

with), the Issuers and the Guarantors shall (i) cause the Exchange Offer
Registration Statement to be filed with the Commission on or prior to 210 days
after the Closing Date (such applicable filing deadline, the “Exchange Offer
Filing Deadline”), (ii) use all commercially reasonable efforts to cause such
Exchange Offer Registration Statement to be declared effective by the Commission
on or prior to 300 days after the Closing Date (such 300th day being the
“Exchange Offer Effectiveness Deadline”), (iii) in connection with the
foregoing, (A) file all pre-effective amendments to such Exchange Offer
Registration Statement as may be necessary in order to cause it to become
effective, (B) file, if applicable, a post-effective amendment to such Exchange
Offer Registration Statement pursuant to Rule 430A under the Act and (C) use all
commercially reasonable efforts to cause all necessary filings, if any, in
connection with the registration and qualification of the Initial Exchange Notes
to be made under the Blue Sky laws of such jurisdictions as are necessary to
permit Consummation of the Exchange Offer, and (iv) upon the effectiveness of
such Exchange Offer Registration Statement, commence and Consummate the Exchange
Offer. The Exchange Offer shall be on the appropriate form permitting
(i) registration of the Initial Exchange Notes to be offered in exchange for the
Initial Notes that are Transfer Restricted Securities and (ii) resales of
Initial Exchange Notes by Broker-Dealers that tendered Initial Notes into the
Exchange Offer that such Broker-Dealer acquired for its own account as a result
of market making activities or other trading activities (other than Initial
Notes acquired directly from the Issuers or any of their respective Affiliates)
as contemplated by Section 3(c) below.

(b) The Issuers and the Guarantors shall use all commercially reasonable efforts
to cause the Exchange Offer Registration Statement to be effective continuously,
and shall keep the Exchange Offer open for a period of not less than the minimum
period required under applicable federal and state securities laws to Consummate
the Exchange Offer; provided, however, that in no event shall such period be
less than 20 Business Days. The Issuers and the Guarantors shall cause the
Exchange Offer to comply with all applicable federal and state securities laws.
No securities other than the Initial Exchange Notes shall be included in the
Exchange Offer Registration Statement. The Issuers and the Guarantors shall use
all commercially reasonable efforts to cause the Exchange Offer to be
Consummated not later than the 30th Business Day after the Exchange Offer
Registration Statement is declared effective, or, if later, the 10th Business
Day after the Exchange Offer expires (such applicable deadline being the
“Consummation Deadline”).

(c) The Issuers shall include a “Plan of Distribution” section in the Prospectus
contained in the Exchange Offer Registration Statement and indicate therein that
any Broker-Dealer who holds Transfer Restricted Securities that were acquired
for the account of such Broker-Dealer as a result of market-making activities or
other trading activities (other than Initial Notes acquired directly from the
Issuers or any Affiliate of the Issuers), may exchange such Transfer Restricted
Securities pursuant to the Exchange Offer. Such “Plan of Distribution” section
shall also contain all other information with respect to such sales by such
Broker-Dealers that the Commission may require in order to permit such sales
pursuant thereto, but such “Plan of Distribution” shall not name any such
Broker-Dealer or disclose the amount of Transfer Restricted Securities held by
any such Broker-Dealer, except to the extent required by the Commission.

 

5



--------------------------------------------------------------------------------

Because such Broker-Dealer may be deemed to be an “underwriter” within the
meaning of the Act and must, therefore, deliver a prospectus meeting the
requirements of the Act in connection with its initial sale of any Initial
Exchange Notes received by such Broker-Dealer in the Exchange Offer, the Issuers
and Guarantors shall permit the use of the Prospectus contained in the Exchange
Offer Registration Statement by such Broker-Dealer to satisfy such prospectus
delivery requirement. To the extent necessary to ensure that the Prospectus
contained in the Exchange Offer Registration Statement is available for sales of
Initial Exchange Notes by Broker-Dealers, the Issuers and the Guarantors agree
to use all commercially reasonable efforts to keep the Exchange Offer
Registration Statement continuously effective, supplemented, amended and current
as required by and subject to (i) the provisions of Section 6(a) and (c) hereof
and (ii) any applicable Suspension Period, and in conformity with the
requirements of this Agreement, the Act and the policies, rules and regulations
of the Commission as announced from time to time, for a period of 180 days from
the Consummation Deadline or such shorter period as will terminate when all
Transfer Restricted Securities covered by such Registration Statement have been
sold pursuant thereto; provided, however, that if the Exchange Offer
Registration Statement ceases to be effective during any Suspension Period, such
180-day period shall be extended by the number of days such Suspension Period is
in effect. The Issuers and the Guarantors shall provide sufficient copies of the
latest version of such Prospectus to such Broker-Dealers, promptly upon request,
and in no event later than two Business Days after such request, at any time
during such period.

 

SECTION 4. SHELF REGISTRATION

(a) Shelf Registration. If (i) the Exchange Offer is not permitted by applicable
law or Commission policy or (ii) any Holder of Transfer Restricted Securities
shall notify the Issuers within 20 Business Days following the Consummation
Deadline that (A) such Holder was prohibited by law or Commission policy from
participating in the Exchange Offer, (B) such Holder may not resell the Initial
Exchange Notes acquired by it in the Exchange Offer to the public without
delivering a prospectus and the Prospectus contained in the Exchange Offer
Registration Statement is not appropriate or available for such resales by such
Holder or (C) such Holder is a Broker-Dealer and holds Initial Notes acquired
directly from the Issuers or any of their respective Affiliates ((A) all Holders
in the case of clause (i) above and (B) each such Holder described in clause
(ii) above shall hereinafter be referred to as a “Shelf Holder”), then the
Issuers and the Guarantors shall use all commercially reasonable efforts to:

(x) cause to be filed, on or prior to 30 days after the earlier of (i) the date
on which the Issuers determine that the Exchange Offer Registration Statement
cannot be filed as a result of clause (a)(i) above and (ii) the date on which
the Issuers receive the notice specified in clause (a)(ii) above, provided,
however, that the Issuers and Guarantors shall not be required to file a Shelf
Registration Statement prior to the date that is 240 days following the Closing
Date (such applicable filing date, the “Shelf Filing Deadline”), a shelf
registration statement pursuant to Rule 415 (which may be an amendment to the
Exchange Offer Registration Statement, including the related Prospectus included
therein, all amendments and supplements thereto (including post-effective
amendments) and all exhibits and material incorporated by reference therein (the
“Shelf Registration Statement”)), relating to all Transfer Restricted
Securities, and

 

6



--------------------------------------------------------------------------------

(y) cause such Shelf Registration Statement to become effective on or prior to
90 days after the Shelf Filing Deadline for the Shelf Registration Statement
(such 90th day the “Shelf Effectiveness Deadline”).

If, after the Issuers and Guarantors have filed an Exchange Offer Registration
Statement that satisfies the requirements of Section 3(a) above, the Issuers and
Guarantors are required to file and make effective a Shelf Registration
Statement solely because the Exchange Offer is not permitted under applicable
federal law (i.e., clause (a)(i) above), then the filing of the Exchange Offer
Registration Statement shall be deemed to satisfy the requirements of clause
(x) above; provided that, in such event, the Issuers and Guarantors shall remain
obligated to meet the Shelf Effectiveness Deadline set forth in clause (y).

To the extent necessary to ensure that the Shelf Registration Statement is
available for sales of Transfer Restricted Securities by the Holders thereof
entitled to the benefit of this Section 4(a) and the other securities required
to be registered therein pursuant to Section 6(b)(ii) hereof, the Issuers and
the Guarantors shall use all commercially reasonable efforts to keep any Shelf
Registration Statement required by this Section 4(a) continuously effective,
supplemented, amended and current as required by and subject to (i) the
provisions of Sections 6(b) and (c) hereof and (ii) any applicable Suspension
Period, and in conformity with the requirements of this Agreement, the Act and
the policies, rules and regulations of the Commission as announced from time to
time, for a period of at least two years, or one year if such Shelf Registration
Statement is filed at the request of a Holder or Holders, (in each case, as such
time may be extended pursuant to Section 6(d) hereof) following the Closing
Date, or such shorter period as will terminate when all Transfer Restricted
Securities covered by such Shelf Registration Statement have been sold pursuant
thereto or when all Initial Notes cease to be Transfer Restricted Securities.

(b) Provision by Holders of Certain Information in Connection with the Shelf
Registration Statement. No Holder of Transfer Restricted Securities may include
any of its Transfer Restricted Securities in any Shelf Registration Statement
pursuant to this Agreement unless and until such Holder furnishes to the Issuers
in writing, within 15 Business Days after receipt of a request therefor, the
information required by Item 507 or 508 of Regulation S-K, as applicable, of the
Act or other information reasonably requested by the Issuers and required by
Regulation S-K of the Act in order to fulfill their obligations hereunder for
use in connection with any Shelf Registration Statement or Prospectus or
preliminary prospectus included therein. No Holder of Transfer Restricted
Securities shall be entitled to liquidated damages pursuant to Section 5 hereof
unless and until such Holder shall have provided all such information. Each
selling Holder agrees to promptly furnish additional information as requested by
the Commission or as required to be disclosed in order to make the information
previously furnished to the Issuers by such Holder not materially misleading.

 

SECTION 5. LIQUIDATED DAMAGES

If (a) any Registration Statement required by this Agreement is not filed with
the Commission on or prior to the applicable Filing Deadline, (b) any such
Registration Statement has not been declared effective by the Commission on or
prior to the applicable Effectiveness Deadline, (c) the Exchange Offer has not
been Consummated on or prior to the Consummation Deadline or (d) any
Registration Statement required by this Agreement is filed and declared

 

7



--------------------------------------------------------------------------------

effective but shall thereafter cease to be effective or fail to be usable for
its intended purpose, except during any Suspension Period, without being
succeeded immediately by a post-effective amendment to such Registration
Statement or another Registration Statement that cures such failure and that is
itself declared effective immediately (each such event referred to in clauses
(a) through (d) of this Section 5, a “Registration Default”), then the Issuers
and the Guarantors hereby jointly and severally agree to pay to each Holder of
Transfer Restricted Securities affected thereby liquidated damages in an amount
equal to $0.05 per week per $1,000 in principal amount of Transfer Restricted
Securities held by such Holder for each week or portion thereof that the
Registration Default continues for the first 90-day period immediately following
the occurrence of such Registration Default. The amount of the liquidated
damages shall increase by an additional $0.05 per week per $1,000 in principal
amount of Transfer Restricted Securities with respect to each subsequent 90-day
period until all Registration Defaults have been cured, up to a maximum amount
of liquidated damages of $0.50 per week per $1,000 in principal amount of
Transfer Restricted Securities; provided that the Issuers and the Guarantors
shall in no event be required to pay liquidated damages for more than one
Registration Default at any given time. Such interest is payable in addition to
any other interest payable from time to time with respect to the Transfer
Restricted Securities. Notwithstanding anything to the contrary set forth
herein, (i) upon the filing of the Exchange Offer Registration Statement
(and/or, if applicable, the Shelf Registration Statement), in the case of
(a) above, (ii) upon the effectiveness of the Exchange Offer Registration
Statement (and/or, if applicable, the Shelf Registration Statement), in the case
of (b) above, (iii) upon Consummation of the Exchange Offer, in the case of
(c) above, or (iv) upon the filing of a post-effective amendment to the
Registration Statement or an additional Registration Statement that causes the
Exchange Offer Registration Statement (and/or, if applicable, the Shelf
Registration Statement) to again be declared effective or made usable in the
case of (d) above, the liquidated damages payable with respect to the Transfer
Restricted Securities as a result of such clause (a), (b), (c) or (d), as
applicable, shall cease to accrue.

All accrued liquidated damages shall be paid to the Holders entitled thereto, in
the manner provided for with respect to the payment of interest in the
Indenture, on each Interest Payment Date (as defined in the Notes), as more
fully set forth in the Indenture and the Notes. Notwithstanding the fact that
any securities for which liquidated damages are due cease to be Transfer
Restricted Securities, all obligations of the Issuers and the Guarantors to pay
liquidated damages with respect to securities shall survive until such time as
such obligations with respect to such securities shall have been satisfied in
full.

 

8



--------------------------------------------------------------------------------

SECTION 6. REGISTRATION PROCEDURES

(a) Exchange Offer Registration Statement. In connection with the Exchange
Offer, each Holder (if applicable) shall comply with clause (z)(ii) below and
the Issuers and the Guarantors shall (x) comply with all applicable provisions
of Section 6(c) below, (y) use all commercially reasonable efforts to effect
such exchange and to permit the resale of Initial Exchange Notes by
Broker-Dealers that tendered Initial Notes into the Exchange Offer that such
Broker-Dealer acquired for its own account as a result of its market making
activities or other trading activities (other than Initial Notes acquired
directly from the Issuers or any of their respective Affiliates) being sold in
accordance with the intended method or methods of distribution thereof, and
(z) comply with all of the following provisions:

(i) If, following the date hereof there has been announced a change in
Commission policy with respect to exchange offers such as the Exchange Offer
that, in the reasonable opinion of counsel to the Issuers, raises a substantial
question as to whether the Exchange Offer is permitted by applicable federal
law, the Issuers and the Guarantors hereby agree to (A) seek a no-action letter
or other favorable decision from the Commission allowing the Issuers and the
Guarantors to Consummate an Exchange Offer for such Transfer Restricted
Securities or (B) file, in accordance with Section 4(a) hereof, a Shelf
Registration Statement to permit the registration and/or resale of the Transfer
Restricted Securities that would otherwise be covered by the Exchange Offer
Registration Statement but for the announcement of a change in Commission
policy. In the case of clause (A) above, the Issuers and the Guarantors hereby
agree to use all commercially reasonable efforts to pursue the issuance of such
a decision to the Commission staff level. In connection with the foregoing, the
Issuers and the Guarantors hereby agree to take all such other commercially
reasonable actions as may be requested by the Commission or otherwise required
in connection with the issuance of such decision, including, without limitation,
(A) participating in telephonic conferences with the Commission, (B) delivering
to the Commission staff an analysis prepared by counsel to the Issuers setting
forth the legal bases, if any, upon which such counsel has concluded that such
an Exchange Offer should be permitted and (C) diligently pursuing a resolution
(which need not be favorable) by the Commission staff.

(ii) As a condition to its participation in the Exchange Offer, each Holder of
Transfer Restricted Securities (including, without limitation, any Holder who is
a Broker-Dealer) shall furnish, upon the request of the Issuers, prior to the
Consummation of the Exchange Offer, a written representation to the Issuers and
the Guarantors (which may be contained in the letter of transmittal contemplated
by the Exchange Offer Registration Statement) to the effect that (A) it is not
an Affiliate of either of the Issuers, (B) it is not engaged in, and does not
intend to engage in, and has no arrangement or understanding with any person to
participate in, a distribution of the Initial Exchange Notes to be issued in the
Exchange Offer, (C) it is acquiring the Initial Exchange Notes in its ordinary
course of business and (D) only if such Holder is a Broker-Dealer that will
receive Initial Exchange Notes in exchange for Initial Notes in the Exchange
Offer that such Broker-Dealer acquired for its own account as a result of
market-making activities or other trading activities, it shall deliver the
Prospectus included in the Exchange Offer Registration Statement, as required by
law, in connection with any sale of such Initial Exchange Notes. As a condition
to its participation in the Exchange Offer each Holder using the Exchange Offer
to participate in a distribution of the Initial Exchange Notes shall acknowledge
and agree that, if the resales are of Initial Exchange Notes obtained by such
Holder in exchange for Initial Notes acquired directly from the Issuers or an
Affiliate thereof, it (1) could not, under Commission policy as in effect on the
date of this Agreement, rely on the position of the Commission enunciated in
Exxon Capital Holdings Corporation (available May 13, 1988) and Morgan Stanley
and Co., Inc. (available June 5, 1991) as interpreted in the Commission’s letter
to Shearman & Sterling dated July 2, 1993, and similar no-action letters
(including, if applicable, any no-action letter obtained pursuant to clause
(i) above), and (2) must comply with the registration and prospectus delivery
requirements of the Act in connection with a secondary resale transaction and
that such a secondary resale transaction must be covered by an effective
registration statement containing the selling security holder information
required by Item 507 or 508 of Regulation S-K, as applicable, of the Act.

 

9



--------------------------------------------------------------------------------

(iii) To the extent required by Commission policies and procedures, prior to
effectiveness of the Exchange Offer Registration Statement, the Issuers and the
Guarantors shall provide a supplemental letter to the Commission (A) stating
that the Issuers and the Guarantors are registering the Exchange Offer in
reliance on the position of the Commission enunciated in Exxon Capital Holdings
Corporation (available May 13, 1988) and Morgan Stanley and Co., Inc. (available
June 5, 1991) as interpreted in the Commission’s letter to Shearman & Sterling
dated July 2, 1993, and, if applicable, any no-action letter obtained pursuant
to clause (i) above, (B) including a representation that neither of the Issuers
nor any Guarantor has entered into any arrangement or understanding with any
Person to distribute the Initial Exchange Notes to be received in the Exchange
Offer and that, to the best of each Issuer’s and each Guarantor’s information
and belief, each Holder participating in the Exchange Offer is acquiring the
Initial Exchange Notes in its ordinary course of business and has no arrangement
or understanding with any Person to participate in the distribution of the
Initial Exchange Notes received in the Exchange Offer and (C) making any other
commercially reasonable undertaking or representation required by the Commission
as set forth in any no-action letter obtained pursuant to clause (i) above, if
applicable.

(b) Shelf Registration Statement. In connection with the Shelf Registration
Statement, the Issuers and the Guarantors shall:

(i) comply with all the provisions of Section 6(c) below and use all
commercially reasonable efforts to effect such registration to permit the sale
of the Transfer Restricted Securities being sold in accordance with the intended
method or methods of distribution thereof (as indicated in the information
furnished to the Issuers pursuant to Section 4(b) hereof), and pursuant thereto
the Issuers and the Guarantors will prepare and file with the Commission a Shelf
Registration Statement relating to the registration on any appropriate form
under the Act, which form shall be available for the sale of the Transfer
Restricted Securities in accordance with the intended method or methods of
distribution thereof within the time periods and otherwise in accordance with
the provisions hereof, and

(ii) issue, upon request, to any Holder or purchaser of Initial Notes covered by
any Shelf Registration Statement contemplated by this Agreement, Initial
Exchange Notes having an aggregate principal amount equal to the aggregate
principal amount of Initial Notes sold pursuant to the Shelf Registration
Statement and surrendered to the Issuers for cancellation; the Issuers shall
register Initial Exchange Notes on the Shelf Registration Statement for this
purpose and issue the Initial Exchange Notes to the purchaser(s) of securities
subject to the Shelf Registration Statement in the names as such purchaser(s)
shall designate.

 

10



--------------------------------------------------------------------------------

(c) General Provisions. In connection with any Registration Statement and any
related Prospectus required by this Agreement, the Issuers and the Guarantors
shall:

(i) use all commercially reasonable efforts to keep such Registration Statement
continuously effective and provide all requisite financial statements for the
period specified in Section 3 or 4 of this Agreement, as applicable. Upon the
occurrence of any event that would cause any such Registration Statement or
Prospectus contained therein (A) to contain an untrue statement of material fact
or omit to state any material fact necessary to make the statements therein (and
in the case of the Prospectus or any supplement thereto, in light of the
circumstances under which they were made) not misleading or (B) not to be
effective and usable for resale of Transfer Restricted Securities during the
period required by this Agreement, the Issuers and the Guarantors shall file as
soon as practicable, subject to any applicable Suspension Period, an appropriate
amendment to such Registration Statement curing such defect, and, if Commission
review is required, use all commercially reasonable efforts to cause such
amendment to be declared effective as soon as practicable. If at any time the
Commission shall issue any stop order suspending the effectiveness of the
Registration Statement, or any state securities commission or other regulatory
authority shall issue an order suspending the qualification or exemption from
qualification of the Transfer Restricted Securities under state securities or
Blue Sky laws, the Issuers and the Guarantors shall use all commercially
reasonable efforts to obtain the withdrawal or lifting of such order at the
earliest possible time;

(ii) (A) prepare and file with the Commission such amendments and post-effective
amendments to the applicable Registration Statement as may be necessary to keep
such Registration Statement effective for the applicable period set forth in
Section 3 or 4 hereof, as the case may be, subject to any applicable Suspension
Period; (B) cause the Prospectus to be supplemented by any required Prospectus
supplement, and as so supplemented to be filed pursuant to Rule 424 under the
Act, and to comply fully with Rules 424, 430A, 430B and 462, as applicable,
under the Act in a timely manner; and (C) comply with the provisions of the Act
with respect to the disposition of all securities covered by such Registration
Statement during the applicable period in accordance with the intended method or
methods of distribution by the sellers thereof set forth in such Registration
Statement or supplement to the Prospectus;

(iii) advise each Holder promptly and, if requested by such Holder, confirm such
advice in writing, (A) when the Prospectus or any Prospectus supplement or
post-effective amendment has been filed, and, with respect to any applicable
Registration Statement or any post-effective amendment thereto, when the same
has become effective, (B) of any request by the Commission for amendments to the
Registration Statement or amendments or supplements to the Prospectus or for
additional information relating thereto, (C) of the issuance by the Commission
of any stop order suspending the effectiveness of the Registration Statement
under the Act or of the suspension by any state securities commission of the
qualification of the Transfer Restricted Securities for offering or sale in any
jurisdiction, or the initiation of any proceeding for any of the preceding
purposes, (D) of the existence of any fact or the happening of any event that
makes any statement of a material fact made in the Registration Statement, the
Prospectus, any amendment or supplement thereto or any document incorporated by
reference therein untrue, or that requires the making of any additions to or
changes in the Registration Statement in order to make the statements therein
(and in the case of the

 

11



--------------------------------------------------------------------------------

Prospectus or any supplement thereto, in light of the circumstances under which
they were made) not misleading, or that requires the making of any additions to
or changes in the Prospectus in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading and (E) of
any Suspension Period;

(iv) subject to Section 6(c)(i), if any fact or event contemplated by
Section 6(c)(iii)(D) above shall exist or have occurred, prepare as soon as
practicable, subject to any applicable Suspension Period, a supplement or
post-effective amendment to the Registration Statement or related Prospectus or
any document incorporated therein by reference or file any other required
document so that, as thereafter delivered to the purchasers of Transfer
Restricted Securities, the Prospectus will not contain an untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;

(v) furnish to counsel for the Initial Purchasers provided in Section 7(b) (on
behalf of the Holders) and to each Shelf Holder, in each case, in connection
with such exchange or sale, if any, before filing with the Commission, copies of
any Registration Statement (in the case of such counsel (on behalf of the
Holders)) or of any Shelf Registration Statement (in the case of any such Shelf
Holder) or any Prospectus included therein or any amendments or supplements to
any such Registration Statement or Prospectus (including, upon request, all
documents incorporated by reference after the initial filing of such
Registration Statement), which documents will be subject to the review and
comment of such counsel (on behalf of the Holders) or, if applicable, such Shelf
Holders in connection with such sale, if any, for a period of at least three
Business Days, and the Issuers shall reasonably consider and shall use all
commercially reasonable efforts to reflect in each such document, when filed
with the Commission, any such comments that such counsel (on behalf of the
Holders) or, if applicable, such Shelf Holders shall reasonably propose prior to
the expiration of such three Business Day period; provided, however, that the
Issuers need not furnish (A) any amendment or supplement to any Registration
Statement that solely names a Holder as a selling securityholder therein or
(B) the first filing of the Exchange Offer Registration Statement; provided,
further, that the Issuers shall furnish to any Shelf Holder any amendment or
supplement to an effective Shelf Registration Statement that names such Shelf
Holder as a selling securityholder therein;

(vi) upon request, promptly prior to the filing of any document filed with the
Commission pursuant to the requirements of Section 13 or Section 15(d) of the
Exchange Act that is to be incorporated by reference into a Registration
Statement or Prospectus in connection with such exchange or sale, if any,
provide copies of such document to counsel for the Initial Purchasers provided
in Section 7(b) and, in connection with any Shelf Registration Statement, each
Shelf Holder, and include such information in such document prior to the filing
thereof as such counsel or such Shelf Holder may reasonably request; provided
that this requirement shall not be applicable to any document to be filed by the
Issuers in connection with their periodic reporting requirements under the
Exchange Act, including with respect to reports to be filed on Form 8-K, Form
10-Q or Form 10-K;

 

12



--------------------------------------------------------------------------------

(vii) make available, upon reasonable request and at reasonable times, for
inspection by each such Holder who would be an “underwriter” as a result of
either (i) the sale by such Holder of Initial Notes covered by such Shelf
Registration Statement or (ii) the sale during the period referred to in
Section 3(c) above by a Broker-Dealer of Initial Exchange Notes (provided that a
Broker-Dealer shall not be deemed to be an underwriter solely as a result of it
being required to deliver a Prospectus in connection with any resale of Initial
Exchange Notes) and any attorney or accountant retained by any such Holder
solely for the purpose of conducting a due diligence investigation in connection
with such underwritten offering (collectively, the “Inspectors”), at the offices
where normally kept, during reasonable business hours, all financial and other
records and pertinent corporate and organizational documents of the Issuers, the
Guarantors and their respective subsidiaries (collectively, the “Records”) as
shall be reasonably necessary to enable them to exercise any applicable due
diligence responsibilities, and cause the officers, directors and employees of
the Issuers and their subsidiaries to supply all information, in each case,
reasonably requested by any such Inspector in connection with such Registration
Statement and make such representatives available for discussion with respect to
customary due diligence matters. Records which the Issuers determine, in good
faith, to be confidential and any Records which they notify the Inspectors are
confidential shall not be disclosed by the Inspectors unless (i) the disclosure
of such Records is necessary to avoid or correct a material misstatement or
omission in such Registration Statement, (ii) the release of such Records is
ordered pursuant to a subpoena or other order from a court of competent
jurisdiction or (iii) the information in such Records has been generally
available to the public. Each selling Holder of such Transfer Restricted
Securities and each such Broker-Dealer will be required to agree that
information obtained by it as a result of such inspections shall be deemed
confidential and shall not be used by it as the basis for any market
transactions in the securities of the Issuers or their direct or indirect parent
companies or subsidiaries unless and until such information is made generally
available to the public. Each selling Holder of such Transfer Restricted
Securities and each such Broker-Dealer will be required to further agree that it
will, upon learning that disclosure of such Records is sought in a court of
competent jurisdiction, give notice to the Issuers and allow the Issuers at
their expense to undertake appropriate action to prevent disclosure of the
Records deemed confidential;

(viii) if reasonably requested by any Holders in connection with such exchange
or sale, promptly include in any Registration Statement or Prospectus, pursuant
to a supplement or post-effective amendment if necessary, such information as
such Holders may reasonably request to have included therein that is required by
the federal securities laws to be so included, including, without limitation,
information relating to the “Plan of Distribution” concerning their Transfer
Restricted Securities; and make all required filings of such Prospectus
supplement or post-effective amendment as soon as practicable after the Issuers
are notified of the matters to be included in such Prospectus supplement or
post-effective amendment;

(ix) upon request, furnish to each Holder in connection with such exchange or
sale without charge, at least one copy of the Registration Statement, as first
filed with the Commission, and of each amendment thereto, including all
documents incorporated by reference therein and all exhibits (including exhibits
incorporated therein by reference);

 

13



--------------------------------------------------------------------------------

(x) upon request, deliver to each Holder without charge, as many copies of the
Prospectus (including each preliminary prospectus) and any amendment or
supplement thereto as such Persons reasonably may request; provided that any
such copies shall only be provided to (A) Shelf Holders and (B) Broker-Dealers
in order to permit the use of the Prospectus contained in the Exchange Offer
Registration Statement by such Broker-Dealer to satisfy its prospectus delivery
requirements. The Issuers and the Guarantors hereby consent to the use (in
accordance with applicable law) of the Prospectus and any amendment or
supplement thereto by each selling Holder in connection with the offering and
the sale of the Transfer Restricted Securities covered by the Prospectus or any
amendment or supplement thereto;

(xi) in connection with an underwritten offering pursuant to a Shelf
Registration Statement, upon the reasonable request of Holders aggregating at
least 25% in aggregate principal amount of Transfer Restricted Securities
covered by such Shelf Registration Statement, enter into such agreements
(including underwriting agreements containing customary terms) and make such
customary representations and warranties and take all such other actions in
connection therewith in order to expedite or facilitate the disposition of the
Transfer Restricted Securities pursuant to any Shelf Registration Statement
contemplated by this Agreement in connection with any sale or resale pursuant to
any applicable Shelf Registration Statement. In such connection, the Issuers and
the Guarantors shall:

(A) upon the request of any such Holder, furnish (or in the case of paragraphs
(2) and (3) below, use all commercially reasonable efforts to cause to be
furnished) to each such Holder participating in such underwritten offering, upon
the effectiveness of the Shelf Registration Statement or upon the consummation
of such underwritten offering, as the case may be:

(1) a certificate, dated such applicable date, signed on behalf of each Issuer
and each Guarantor by (x) the President or any Vice President of such Issuer and
such Guarantor and (y) a principal financial or accounting officer of such
Issuer and such Guarantor, in customary form, confirming, as of the date
thereof, the matters set forth in Section 1(t), Section 5(h) and the first
paragraph of Section 5 of the Purchase Agreement and such other similar matters
as such Holders may reasonably request;

(2) an opinion, dated the date of effectiveness of the Shelf Registration
Statement or the date of consummation of such underwritten offering, as the case
may be, of counsel for the Issuers and the Guarantors covering the matters
similar to those set forth in the opinions required to be delivered pursuant to
Sections 5(a)(i) and (ii) of the Purchase Agreement that are customarily
provided to selling securityholders in an underwritten offering and such other
matters as such Holders may reasonably request, and in any event including a
statement to the effect that such counsel has participated in conferences with
officers and other representatives of the Issuers and the Guarantors,
representatives of the

 

14



--------------------------------------------------------------------------------

independent public accountants for the Issuers and the Guarantors and have
considered the matters required to be stated therein and the statements
contained therein, although such counsel has not independently verified the
accuracy, completeness or fairness of such statements; and that such counsel
advises that, on the basis of the foregoing, no facts came to such counsel’s
attention that caused such counsel to believe that the applicable Registration
Statement, at the time such Registration Statement or any post-effective
amendment thereto became effective and, in the case of the Exchange Offer
Registration Statement, as of the date of Consummation of the Exchange Offer,
contained an untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, or that the Prospectus contained in such Registration Statement
as of its date and, in the case of the opinion dated the date of Consummation of
the Exchange Offer, as of the date of Consummation, contained an untrue
statement of a material fact or omitted to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. Without limiting the foregoing, such
counsel may state further that such counsel assumes no responsibility for, and
has not independently verified, the accuracy, completeness or fairness of the
financial statements, notes and schedules and other financial data included in
any Registration Statement contemplated by this Agreement or the related
Prospectus; and

(3) a customary comfort letter, dated the date of effectiveness of the Shelf
Registration Statement or the date of consummation of such underwritten
offering, as the case may be, from the Issuers’ independent accountants, in the
customary form and covering matters of the type customarily covered in comfort
letters to underwriters in connection with underwritten offerings, and affirming
the matters set forth in the comfort letter delivered pursuant to Section 5(e)
of the Purchase Agreement or (in the case of a person that does not satisfy the
conditions for receipt) if a “cold comfort” letter specified in Statement of
Auditing Standards No. 72, an “agreed-upon procedures letter”; and

(B) deliver such other documents and certificates as may be reasonably requested
by the such selling Holders to evidence compliance with the matters covered in
clause (A) above and with any customary conditions contained in any agreement
entered into by the Issuers and the Guarantors pursuant to this clause (xi);

(xii) prior to any public offering of Transfer Restricted Securities, cooperate
with the selling Holders and their counsel in connection with the registration
and qualification of the Transfer Restricted Securities under the securities or
Blue Sky laws of such jurisdictions as the selling Holders may request and do
any and all other commercially reasonable acts or things necessary to enable the
disposition in such jurisdictions of the Transfer Restricted Securities covered
by the applicable Registration

 

15



--------------------------------------------------------------------------------

Statement; provided, however, that neither of the Issuers nor any Guarantor
shall be required to register or qualify as a foreign corporation or broker
dealer where it is not now so qualified or to take any action that would subject
it to the service of process in suits, other than as to matters and transactions
relating to the Registration Statement or to taxation, in any jurisdiction where
it is not now so subject;

(xiii) if Certificated Securities are permitted pursuant to the Indenture, in
connection with any sale of Transfer Restricted Securities that will result in
such securities no longer being Transfer Restricted Securities, cooperate with
the Holders to facilitate the timely preparation and delivery of certificates
representing Transfer Restricted Securities to be sold and not bearing any
restrictive legends; and to register, subject to compliance with the Indenture,
such Transfer Restricted Securities in such denominations and such names as the
selling Holders may request at least two Business Days prior to such sale of
Transfer Restricted Securities;

(xiv) use all commercially reasonable efforts to cause the disposition of the
Transfer Restricted Securities covered by the Registration Statement to be
registered with, or approved by, such other governmental agencies or authorities
as may be necessary to enable the seller or sellers thereof to consummate the
disposition of such Transfer Restricted Securities, subject to the proviso
contained in clause (xii) above;

(xv) provide a CUSIP number for all Transfer Restricted Securities not later
than the effective date of a Registration Statement covering such Transfer
Restricted Securities and provide the Trustee under the Indenture with
certificates for the Transfer Restricted Securities which are in a form eligible
for deposit with The Depository Trust Company;

(xvi) otherwise use all commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make generally available
to its security holders with regard to any applicable Registration Statement, as
soon as practicable, a consolidated earnings statement meeting the requirements
of Rule 158 (which need not be audited) covering a twelve-month period beginning
after the effective date of the Registration Statement (as such term is defined
in paragraph (c) of Rule 158 under the Act); and

(xvii) cause the Indenture to be qualified under the TIA not later than the
effective date of the first Registration Statement required by this Agreement
and, in connection therewith, cooperate with the Trustee and the Holders to
effect such changes to the Indenture as may be required for such Indenture to be
so qualified in accordance with the terms of the TIA; and execute and use all
commercially reasonable efforts to cause the Trustee to execute, all documents
that may be required to effect such changes and all other forms and documents
required to be filed with the Commission to enable such Indenture to be so
qualified in a timely manner.

(d) Restrictions on Holders. Each Holder agrees by acquisition of a Transfer
Restricted Security that, upon receipt of the notice referred to in Sections
6(c)(iii)(B) or (C) hereof or any notice from the Issuers of the existence of
any fact of the kind described in

 

16



--------------------------------------------------------------------------------

Section 6(c)(iii)(D) hereof (in each case, a “Suspension Notice”), such Holder
will forthwith discontinue disposition of Transfer Restricted Securities
pursuant to the applicable Registration Statement until (i) such Holder has
received copies of the supplemented or amended Prospectus contemplated by
Section 6(c)(iv) hereof, or (ii) such Holder is advised in writing by the
Issuers that the use of the Prospectus may be resumed, and has received copies
of any additional or supplemental filings that are incorporated by reference in
the Prospectus (in each case, the “Recommencement Date”). Each Holder receiving
a Suspension Notice hereby agrees that it will either (i) destroy any
Prospectuses, other than permanent file copies, then in such Holder’s possession
which have been replaced by the Issuers with more recently dated Prospectuses or
(ii) deliver to the Issuers (at the Issuers’ expense) all copies, other than
permanent file copies, then in such Holder’s possession of the Prospectus
covering such Transfer Restricted Securities that was current at the time of
receipt of the Suspension Notice. The time period regarding the effectiveness of
such Registration Statement set forth in Section 3 or 4 hereof, as applicable,
shall be extended by a number of days equal to the number of days in the period
from and including the date of delivery of the Suspension Notice to the date of
delivery of the Recommencement Date.

 

SECTION 7. REGISTRATION EXPENSES

(a) All expenses incident to the Issuers’ and the Guarantors’ performance of or
compliance with this Agreement will be borne by the Issuers, regardless of
whether a Registration Statement becomes effective, including, without
limitation: (i) all registration and filing fees and expenses; (ii) all fees and
expenses of compliance with federal securities and state Blue Sky or securities
laws; (iii) all expenses of printing (including printing certificates for the
Initial Exchange Notes to be issued in the Exchange Offer and printing of
Prospectuses), messenger and delivery services and telephone; (iv) reasonable
fees and disbursements of counsel for the Issuers and the Guarantors and not
more than one counsel for the Holders of the Transfer Restricted Securities
(which counsel for the Holders shall be chosen by the Holders of a majority of
the outstanding Transfer Restricted Securities); and (v) all fees and
disbursements of independent certified public accountants of the Issuers and the
Guarantors (including the expenses of any special audit and comfort letters
required by or incident to such performance).

The Issuers will, in any event, bear their and the Guarantors’ internal expenses
(including, without limitation, all salaries and expenses of their officers and
employees performing legal or accounting duties), the expenses of any annual
audit and the fees and expenses of any Person, including special experts,
retained by the Issuers or the Guarantors.

(b) In connection with any Registration Statement required by this Agreement
(including, without limitation, the Exchange Offer Registration Statement and
the Shelf Registration Statement), the Issuers and the Guarantors will reimburse
the Initial Purchasers and the Holders of Transfer Restricted Securities who are
tendering Initial Notes in the Exchange Offer and/or selling or reselling
Initial Notes or Initial Exchange Notes pursuant to the “Plan of Distribution”
contained in the Exchange Offer Registration Statement or the Shelf Registration
Statement, as applicable, for the reasonable fees and disbursements of not more
than one counsel, who shall be Latham & Watkins LLP, unless another firm shall
be chosen by the Holders of a majority in principal amount of the Transfer
Restricted Securities for whose benefit such Registration Statement is being
prepared.

 

17



--------------------------------------------------------------------------------

SECTION 8. INDEMNIFICATION

(a) The Issuers and the Guarantors agree, jointly and severally, to indemnify
and hold harmless each Initial Purchaser and each Holder, its directors,
officers and each Person, if any, who controls such Initial Purchaser or Holder
(within the meaning of Section 15 of the Act or Section 20 of the Exchange Act)
(collectively referred to for purposes of this Section 8 as an “Indemnified
Holder”), from and against any and all losses, claims, damages, liabilities and
judgments (including, without limitation, any reasonable legal or other expenses
incurred in connection with investigating or defending any matter, including any
action that could give rise to any such losses, claims, damages, liabilities or
judgments) caused by any untrue statement or alleged untrue statement of a
material fact contained in any Registration Statement, preliminary prospectus or
Prospectus (or any amendment or supplement thereto) provided by the Issuers to
any Indemnified Holder or any prospective purchaser of Initial Exchange Notes or
registered Initial Notes, or caused by any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein (in the case of a preliminary prospectus or Prospectus or any
supplement thereto, in the light of circumstances under which they were made)
not misleading, provided, however, that this indemnity does not apply to any
loss, claim, damage, liability, judgment or expense to the extent arising out of
an untrue statement or omission or alleged untrue statement or omission made in
reliance upon and in conformity with written information expressly furnished to
the Issuers by or on behalf of such Indemnified Holder or any underwriter with
respect to such Indemnified Holder or underwriter, expressly for use in the
Registration Statement (or any amendment or supplement thereto) or any
Prospectus (or any amendment or supplement thereto). Any amounts advanced by the
Issuers to an indemnified party pursuant to this Section 8 as a result of such
losses shall be returned to the Issuers if it shall be finally determined by a
court of competent jurisdiction in a judgment not subject to appeal or final
review that such indemnified party was not entitled to indemnification by the
Issuers. The foregoing indemnity agreement is in addition to any liability that
the Issuers or the Guarantors may otherwise have to any Indemnified Holder.

(b) Each Indemnified Holder of Transfer Restricted Securities agrees, severally
and not jointly, to indemnify and hold harmless the Issuers and the Guarantors,
and their respective members, managers, directors and officers, and each person,
if any, who controls (within the meaning of Section 15 of the Act or Section 20
of the Exchange Act) the Issuers, or the Guarantors to the same extent as the
foregoing indemnity from the Issuers and the Guarantors set forth in section
(a) above, but only with reference to information included in the Registration
Statement or any Prospectus (or any amendment or supplement thereto) in reliance
upon, and in conformity with, written information expressly furnished to the
Issuers by or on behalf of such Indemnified Holder expressly for use in any
Registration Statement. In no event shall any Indemnified Holder, its directors,
officers or any Person who controls such Indemnified Holder be liable or
responsible for any amount in excess of the amount by which the total amount
received by such Indemnified Holder with respect to its sale of Transfer
Restricted Securities pursuant to a Registration Statement exceeds (i) the
amount paid by such Indemnified Holder for such Transfer Restricted Securities
and (ii) the amount of any damages that such Indemnified Holder, its directors,
officers or any Person who controls such Indemnified Holder has otherwise been
required to pay by reason of such untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact. The
foregoing indemnity agreement is in addition to any liability that the each
Indemnified Holder may otherwise have to the Issuers and the Guarantors.

 

18



--------------------------------------------------------------------------------

(c) In case any action shall be commenced involving any person in respect of
which indemnity may be sought pursuant to Section 8(a) or 8(b) (the “indemnified
party”), the indemnified party shall promptly notify the person against whom
such indemnity may be sought (the “indemnifying party”) in writing and the
indemnifying party shall assume the defense of such action, including the
employment of counsel reasonably satisfactory to the indemnified party and the
payment of all reasonable fees and expenses of such counsel, as incurred (except
that in the case of any action in respect of which indemnity may be sought
pursuant to both Sections 8(a) and 8(b), an Indemnified Holder shall not be
required to assume the defense of such action pursuant to this Section 8(c), but
may employ separate counsel and participate in the defense thereof, but the fees
and expenses of such counsel, except as provided below, shall be at the expense
of the Indemnified Holder). Any indemnified party shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of the indemnified
party unless (i) the employment of such counsel shall have been specifically
authorized in writing by the indemnifying party, (ii) the indemnifying party
shall have failed to assume the defense of such action or employ counsel
reasonably satisfactory to the indemnified party or (iii) the named parties to
any such action (including any impleaded parties) include both the indemnified
party and the indemnifying party, and the indemnified party shall have been
advised by such counsel that there may be one or more legal defenses available
to it which are different from or additional to those available to the
indemnifying party (in which case the indemnifying party shall not have the
right to assume the defense of such action on behalf of the indemnified party).
In any such case, the indemnifying party shall not, in connection with any one
action or separate but substantially similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for the fees and expenses of more than one separate firm of attorneys (in
addition to any local counsel) for all indemnified parties and all such fees and
expenses shall be reimbursed as they are incurred. Such firm shall be designated
in writing by the Indemnified Holders, in the case of the parties indemnified
pursuant to Section 8(a), and by the Issuers and the Guarantors, in the case of
parties indemnified pursuant to Section 8(b). The indemnifying party shall
indemnify and hold harmless the indemnified party from and against any and all
losses, claims, damages, liabilities and judgments by reason of any settlement
of any action (i) effected with the indemnifying party’s written consent or
(ii) effected without the indemnifying party’s written consent, if the
settlement is entered into more than 30 business days after the indemnifying
party shall have received a request from the indemnified party for reimbursement
for the fees and expenses of counsel (in any case where such fees and expenses
are at the expense of the indemnifying party) and, prior to the date of such
settlement, the indemnifying party shall have failed to comply with such
reimbursement request. No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement or compromise of, or
consent to the entry of judgment with respect to, any pending or threatened
action in respect of which the indemnified party is or could have been a party
and indemnity or contribution may be or could have been sought hereunder by the
indemnified party, unless such settlement, compromise or judgment (i) includes
an unconditional release of the indemnified party from all liability on claims
that are or could have been the subject matter of such action and (ii) does not
include a statement as to or an admission of fault, culpability or a failure to
act, by or on behalf of the indemnified party.

 

19



--------------------------------------------------------------------------------

(d) To the extent that the indemnification provided for in this Section 8 is
unavailable to an indemnified party in respect of any losses, claims, damages,
liabilities or judgments referred to therein, then each indemnifying party, in
lieu of indemnifying such indemnified party, shall contribute to the amount paid
or payable by such indemnified party as a result of such losses, claims,
damages, liabilities or judgments (i) in such proportion as is appropriate to
reflect the relative benefits received by the Issuers and the Guarantors, on the
one hand, and the Indemnified Holders, on the other hand, from their sale of
Transfer Restricted Securities or (ii) if the allocation provided by clause
8(d)(i) is not permitted by applicable law, in such proportion as is appropriate
to reflect not only the relative benefits referred to in clause 8(d)(i) above
but also the relative fault of the Issuers and the Guarantors, on the one hand,
and of the Indemnified Holder, on the other hand, in connection with the
statements or omissions which resulted in such losses, claims, damages,
liabilities or judgments, as well as any other relevant equitable
considerations. The relative fault of the Issuers and the Guarantors, on the one
hand, and of the Indemnified Holder, on the other hand, shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by such Issuer or such Guarantor, on the one
hand, or by the Indemnified Holder, on the other hand, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The amount paid or payable by a party as a result of
the losses, claims, damages, liabilities and judgments referred to above shall
be deemed to include, subject to the limitations set forth in Section 8(a), any
legal or other fees or expenses reasonably incurred by such party in connection
with investigating or defending any action or claim.

The Issuers, the Guarantors and each Indemnified Holder agree that it would not
be just and equitable if contribution pursuant to this Section 8(d) were
determined by pro rata allocation (even if the Indemnified Holders were treated
as one entity for such purpose) or by any other method of allocation which does
not take account of the equitable considerations referred to in the immediately
preceding paragraph. The amount paid or payable by an indemnified party as a
result of the losses, claims, damages, liabilities or judgments referred to in
the immediately preceding paragraph shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending any matter,
including any action that could have given rise to such losses, claims, damages,
liabilities or judgments. Notwithstanding the provisions of this Section 8, no
Indemnified Holder, its directors, its officers or any Person, if any, who
controls such Indemnified Holder shall be required to contribute, in the
aggregate, any amount in excess of the amount by which the total received by
such Indemnified Holder with respect to the sale of Transfer Restricted
Securities pursuant to a Registration Statement exceeds (i) the amount paid by
such Indemnified Holder for such Transfer Restricted Securities and (ii) the
amount of any damages which such Indemnified Holder has otherwise been required
to pay by reason of such untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Indemnified Holders’ obligations to contribute
pursuant to this Section 8(c) are several in proportion to the respective
principal amount of Transfer Restricted Securities held by each Indemnified
Holder hereunder and not joint.

 

20



--------------------------------------------------------------------------------

SECTION 9. RULE 144A AND RULE 144

Each Issuer and each Guarantor agrees with each Holder, for so long as any
Transfer Restricted Securities remain outstanding and during any period in which
such Issuer and such Guarantor (i) is not subject to Section 13 or 15(d) of the
Exchange Act, to make available, upon request of any Holder, to such Holder or
beneficial owner of Transfer Restricted Securities in connection with any sale
thereof and any prospective purchaser of such Transfer Restricted Securities
designated by such Holder or beneficial owner, the information required by Rule
144A(d)(4) under the Act in order to permit resales of such Transfer Restricted
Securities pursuant to Rule 144A, and (ii) is subject to Section 13 or 15 (d) of
the Exchange Act, to make all filings required thereby in a timely manner in
order to permit resales of such Transfer Restricted Securities pursuant to Rule
144.

 

SECTION 10. MISCELLANEOUS

(a) Remedies. The Issuers and the Guarantors acknowledge and agree that any
failure by the Issuers and/or the Guarantors to comply with their respective
obligations under Sections 3 and 4 hereof may result in material irreparable
injury to the Initial Purchasers or the Holders for which there is no adequate
remedy at law, that it will not be possible to measure damages for such injuries
precisely and that, in the event of any such failure, the Initial Purchasers or
any Holder may obtain such relief as may be required to specifically enforce the
Issuers’ and the Guarantor’s obligations under Sections 3 and 4 hereof. The
Issuers and the Guarantors further agree to waive the defense in any action for
specific performance that a remedy at law would be adequate.

(b) No Inconsistent Agreements. Neither of the Issuers nor any Guarantor will,
on or after the date of this Agreement, enter into any agreement with respect to
its securities that is inconsistent with the rights granted to the Holders in
this Agreement or otherwise conflicts with the provisions hereof. The Issuers
and the Guarantors represent and warrant to the Holders and the Initial
Purchasers that the rights granted to the Holders hereunder do not in any way
conflict with and are not inconsistent with the rights granted to the holders of
the Issuers’ and the Guarantors’ securities under any agreement in effect on the
date hereof.

(c) Amendments and Waivers. The provisions of this Agreement may not be amended,
modified or supplemented, and waivers or consents to or departures from the
provisions hereof may not be given unless (i) in the case of Section 5 hereof
and this Section 10(c)(i), the Issuers have obtained the written consent of
Holders of all outstanding Transfer Restricted Securities and (ii) in the case
of all other provisions hereof, the Issuers have obtained the written consent of
Holders of a majority of the outstanding principal amount of Transfer Restricted
Securities (excluding Transfer Restricted Securities held by the Issuers or
their Affiliates). Notwithstanding the foregoing, a waiver or consent to or
departure from the provisions hereof that relates exclusively to the rights of
Holders whose Transfer Restricted Securities are being tendered pursuant to the
Exchange Offer, and that does not affect, directly or indirectly, the rights of
other Holders whose Transfer Restricted Securities are not being tendered
pursuant to such Exchange Offer, may be given by the Holders of a majority of
the outstanding principal amount of Transfer Restricted Securities subject to
such Exchange Offer.

 

21



--------------------------------------------------------------------------------

(d) Third Party Beneficiary. The Holders shall be third party beneficiaries to
the agreements made hereunder between the Issuers and the Guarantors, on the one
hand, and the Initial Purchasers, on the other hand, and shall have the right to
enforce such agreements directly to the extent they may deem such enforcement
necessary or advisable to protect the rights of Holders hereunder.

(e) Notices. All notices and other communications provided for or permitted
hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, telecopier, or air
courier guaranteeing overnight delivery:

(i) if to a Holder, at the most current address given by such Holder to the
Issuers in accordance with the provisions of this Section 10(e), which address
initially is, with respect to each Holder, the address set forth on the records
of the Registrar under the Indenture, with a copy (which shall not constitute
notice) to the Registrar under the Indenture and with a further copy to the
Initial Purchasers, care of Deutsche Bank Securities Inc., at the address set
forth in paragraph (iii) below; and

(ii) if to the Issuers or the Guarantors:

c/o Wynn Resorts, Limited

3131 Las Vegas Boulevard South

Las Vegas, Nevada 89109

Attention: General Counsel

Fax Number: (702) 770-1518

With a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

300 South Grand Avenue, Suite 3400

Los Angeles, California 90071

Attention: Casey Fleck, Esq.

Fax Number: (213) 687-5600

(iii) if to the Initial Purchasers:

Deutsche Bank Securities Inc.

60 Wall Street, 2nd Floor

New York, New York 10005

Attention: High Yield Capital Markets

Fax Number: (212) 797-4869

 

22



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:

Latham & Watkins LLP

355 South Grand Avenue

Los Angeles, California 90071-1560

Attention: Pamela B. Kelly, Esq.

Cynthia A. Rotell, Esq.

Fax Number: (213) 891-8763

All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when receipt
acknowledged, if telecopied; and on the next business day, if timely delivered
to an air courier guaranteeing overnight delivery.

The Issuers, by notice to the Registrar, may designate additional or different
addresses for subsequent notices or communications.

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.

The Issuers shall notify the Initial Purchasers on the date the Exchange Offer
Registration Statement or a Shelf Registration Statement, as the case may be, is
filed with the Commission.

(f) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and assigns of each of the parties, including,
without limitation, subsequent Holders, without the need for an express
assignment; provided, that nothing herein shall be deemed to permit any
assignment, transfer or other disposition of Transfer Restricted Securities in
violation of the terms hereof or of the Purchase Agreement or the Indenture. If
any transferee of any Holder shall acquire Transfer Restricted Securities in any
manner, whether by operation of law or otherwise, such Transfer Restricted
Securities shall be held subject to all of the terms of this Agreement, and by
taking and holding such Transfer Restricted Securities such Person shall be
conclusively deemed to have agreed to be bound by and to perform all of the
terms and provisions of this Agreement, including any restrictions on resale set
forth in this Agreement, the Purchase Agreement and the Indenture, and such
Person shall be entitled to receive the benefits hereof.

(g) Counterparts. This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

(h) Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

(i) Governing Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE RELATING
TO OR ARISING OUT OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING, WITHOUT
LIMITATION, SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

23



--------------------------------------------------------------------------------

(j) Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

(k) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted with respect to the Transfer
Restricted Securities. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

ISSUERS: WYNN LAS VEGAS, LLC a Nevada limited liability company By:   Wynn
Resorts Holdings, LLC,   a Nevada limited liability company,   its sole member  
By:   Wynn Resorts, Limited,
a Nevada corporation,
its sole member    

/s/ Matt Maddox

    Name:   Matt Maddox     Title:   Chief Financial Officer and Treasurer WYNN
LAS VEGAS CAPITAL CORP. a Nevada corporation    

/s/ Matt Maddox

    Name:   Matt Maddox     Title:   Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

GUARANTORS: WYNN SHOW PERFORMERS, LLC a Nevada limited liability company By:  
Wynn Las Vegas, LLC,   a Nevada limited liability company,   its sole member  
By:   Wynn Resorts Holdings, LLC,    

a Nevada limited liability company,

its sole member

    By:  

Wynn Resorts, Limited,

a Nevada corporation,

its sole member

     

/s/ Matt Maddox

      Name:   Matt Maddox       Title:   Chief Financial Officer and Treasurer
WYNN GOLF, LLC a Nevada limited liability company By:   Wynn Las Vegas, LLC,   a
Nevada limited liability company,   its sole member   By:   Wynn Resorts
Holdings, LLC,    

a Nevada limited liability company,

its sole member

    By:  

Wynn Resorts, Limited,

a Nevada corporation,

its sole member

     

/s/ Matt Maddox

      Name:   Matt Maddox       Title:   Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

LAS VEGAS JET, LLC a Nevada limited liability company, By:   Wynn Las Vegas,
LLC,   a Nevada limited liability company,   its sole member   By:   Wynn
Resorts Holdings, LLC,    

a Nevada limited liability company,

its sole member

    By:  

Wynn Resorts, Limited,

a Nevada corporation,

its sole member

     

/s/ Matt Maddox

      Name:   Matt Maddox       Title:   Chief Financial Officer and Treasurer
WORLD TRAVEL, LLC a Nevada limited liability company, By:   Wynn Las Vegas, LLC,
  a Nevada limited liability company,   its sole member   By:   Wynn Resorts
Holdings, LLC,    

a Nevada limited liability company,

its sole member

    By:  

Wynn Resorts, Limited,

a Nevada corporation,

its sole member

     

/s/ Matt Maddox

      Name:   Matt Maddox       Title:   Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

WYNN SUNRISE, LLC a Nevada limited liability company, By:   Wynn Las Vegas, LLC,
  a Nevada limited liability company,   its sole member   By:   Wynn Resorts
Holdings, LLC,    

a Nevada limited liability company,

its sole member

    By:  

Wynn Resorts, Limited,

a Nevada corporation,

its sole member

     

/s/ Matt Maddox

      Name:   Matt Maddox       Title:   Chief Financial Officer and Treasurer
KEVYN, LLC a Nevada limited liability company, By:   Wynn Las Vegas, LLC,   a
Nevada limited liability company,   its sole member   By:   Wynn Resorts
Holdings, LLC,    

a Nevada limited liability company,

its sole member

    By:  

Wynn Resorts, Limited,

a Nevada corporation,

its sole member

     

/s/ Matt Maddox

      Name:   Matt Maddox       Title:   Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

INITIAL PURCHASER:

DEUTSCHE BANK SECURITIES INC.,

as Representative of the several Initial Purchasers named in Schedule II of the
Purchase Agreement

By:  

/s/ Amish Barot

  Name:   Amish Barot   Title:   Managing Director By:  

/s/ David Harris

  Name:   David Harris   Title:   Director



--------------------------------------------------------------------------------

INITIAL PURCHASER: MERRILL LYNCH, PIERCE, FENNER & SMITH
            INCORPORATED as Representative of the several Initial Purchasers
named in Schedule II of the Purchase Agreement By:  

/s/ Adam Cady

  Name:   Adam Cady   Title:   Managing Director



--------------------------------------------------------------------------------

INITIAL PURCHASER: J.P. MORGAN SECURITIES LLC, as Representative of the several
Initial Purchasers named in Schedule II of the Purchase Agreement By:  

/s/ Meghann N. Dobon

  Name:   Meghann N. Dobon   Title:   Vice President